Citation Nr: 1438480	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-19 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's cervical spine degenerative disc disease with spondylosis.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's hemorrhoids with an anal fissure.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to July 9, 2008.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1976 to August 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the St. Petersburg, Florida, Regional Office which, in pertinent part, reduced the disability evaluation for the Veteran's cervical spine degenerative disc disease with spondylosis from 20 to 10 percent; effectuated the reduction as of September 7, 2006; and denied a TDIU.  In March 2010, the Regional Office, in pertinent part, granted service connection for right upper extremity peripheral neuropathy and left upper extremity peripheral neuropathy; assigned 30 percent evaluations for those disabilities; effectuated the awards as of July 9, 2008; and denied an evaluation in excess of 10 percent for the Veteran's hemorrhoids with an anal fissure.  

In February 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the St. Petersburg, Florida, Regional Office.  A hearing transcript was prepared and incorporated into the record.  In June 2011, the Board, in pertinent part, determined that the reduction of the evaluation for the Veteran's cervical spine degenerative disc disease with spondylosis from 20 to 10 percent effective as of September 7, 2006, was not proper and remanded the issues of an evaluation in excess of 20 percent for the Veteran's cervical spine degenerative disc disease with spondylosis and an evaluation in excess of 10 percent for his hemorrhoids with an anal fissure to the Regional Office for additional action.  

In October 2011, the Regional Office denied an evaluation in excess of 20 percent for the Veteran's cervical spine degenerative disc disease with spondylosis.  In September 2012, the RO increased the evaluation for the Veteran's hemorrhoids with an anal fissure from 10 to 20 percent and effectuated the award as of May 20, 2008.  The award resulted in the Veteran having a combined 100 percent rating for his service-connected disabilities for the period on and after July 9, 2008.  The Veteran subsequently moved to Kentucky and his records were transferred to the Louisville, Kentucky, Regional Office (RO).  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In its June 2011 Remand, the Board directed that the Regional Office was to "issue a [statement of the case (SOC)] to the Veteran and his accredited representative which addresses the [issue] of the Veteran's entitlement to service connection for ... an increased evaluation for his hemorrhoids with an anal fissure."  In September 2012, the St. Petersburg, Florida, Regional Office increased the evaluation for the Veteran's hemorrhoids from 10 to 20 percent and effectuated the award as of May 20, 2008.  The Regional Office erroneously informed the Veteran that the rating action resulted in "a complete grant of this issue and therefore [it] will be removed from your pending appeal."  See AB v. Brown, 6 Vet. App. 35 (1993).  A SOC addressing the issue of an evaluation in excess of 20 percent for the Veteran's hemorrhoids with an anal fissure has not been issued to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Veteran was last afforded a VA examination which addressed his cervical spine in June 2007.  The Veteran testified at the February 2011 Board hearing that his service-connected cervical spine disability had worsened since the last VA examination.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that further VA spinal examination is necessary to accurately determine the nature and severity of his service-connected cervical spine degenerative disc disease and spondylosis.  

VA clinical documentation dated after May 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In July 2007, the St. Petersburg, Florida, Regional Office denied a TDIU.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his cervical spine degenerative disc disease and spondylosis after June 2007, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after May 2014.  

3.  Schedule the Veteran for a VA spine evaluation in order to determine the nature and severity of his cervical spine degenerative disc disease and spondylosis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should assess the occupational impact or limitations associated with the Veteran's service-connected cervical spine disability.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Issue a SOC to the Veteran and his accredited representative which addresses the issue of an evaluation in excess of 20 percent for the Veteran's hemorrhoids with an anal fissure.  The Veteran should be given an opportunity to respond to the SOC.  

5.  Then readjudicate the issues of the entitlement to an evaluation in excess of 20 percent for the Veteran's cervical spine degenerative disc disease and spondylosis and a TDIU for the period prior to July 9. 2008.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

